DETAILED ACTION

The amendment filed on May 12, 2021 has been entered.

Drawings
The drawings were received on May 12, 2021. These drawings are NOT acceptable because it is not clear as to what is being indicated by the two squiggly lines and because they appear to introduce new matter as follows:
Regarding new Fig. 3A, there appears to be no clear support in the original disclosure (and no clear support has been referenced by applicant) for such a gap or other structure between sections 5A and 5B as introduced in this new figure. Rather, support is provided in the original disclosure only for the cradle formed as multiple parts.
These drawings should be cancelled or other appropriate action should be taken.
The drawings stand objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the cradle (i.e., of the embodiment of Fig. 3) formed as multiple parts as set forth in claim 6 must be shown or the feature(s) canceled from the claim(s).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-13, and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang, U. S. Pub. No. 2011/0253762 in view of Cardwell, pn 666,182.
Regarding claim 1 and the claims dependent therefrom, Wang discloses an assembly with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:

a first roller (e.g., 36) and a counter roller (e.g., 20) configured in the dispenser assembly so as to form a nip between each other, the dispenser assembly configured such that the sheet material is movable through the nip towards a dispensing outlet of the dispenser assembly, the first roller being arranged between the counter roller and the roll holding location in the dispenser assembly (e.g., as shown in Figs. 7, the web leaves the roll 2 of sheet material and first contacts the first roller 36 and then contacts the second roller 20, and thus the first roller 36 is clearly arranged between the roll of sheet material and the second roller; additionally, it is noted that the claimed relationship is also met when considering a vertical plane that passes through a left portion of roll 2 and roller 20, and through a right portion of roller 36 as viewed in Fig. 7);
first and second decoupling rollers positioned upstream and spaced from the first roller, the first and second decoupling rollers being rotatably arranged above a horizontal plane extending through the nip at a distance from each other so as to support the roll of sheet material when the roll of sheet material is in the roll holding location in the dispenser assembly, wherein when the roll of sheet material is in the roll holding location in the dispenser assembly the roll of sheet material contacts the first and second decoupling rollers and does not contact the first roller or the counter roller until a portion of the roll of sheet material is unwound from the roll; and
a cradle extending in a direction parallel to the first roller and the counter roller, the cradle being arranged to support the roll of sheet material such that the sheet material can be unwound towards the first roller, wherein the cradle contacts the roll of sheet material at least at two sites after tangential dispensing of the plurality of sheets results in the roll of sheet material having a diameter too small to contact both the first and second decoupling rollers at an end of the dispensing operation,
the first and second decoupling rollers and/or the cradle are configured to support the roll of sheet material such that the sheet material can be unwound from either the top or the bottom of the roll of sheet material;
wherein the nip between the first roller and the counter roller is configured (e.g., as shown in the figures, particularly Figs. 4A and 5A) to generate a braking force on the sheet material sufficient to break one of the lines of weakness of one of the two webs at the dispensing outlet or downstream of the dispensing outlet and thus leave another of the two webs protruding from the dispenser outlet so that the other of the webs is ready to be grasped (e.g., the subject rollers of Wang create a nip, and these features have the same configuration as that claimed, to the extent claimed, and thus must be considered to be configured to generate a braking force in the same manner as the claimed invention; see also paragraph 0032, particularly lines 7-11 which discusses the braking action);
[claim 2] wherein the dispenser assembly is configured so that, when the roll of sheet material is in the dispenser, at least one of the plurality of sheets of the roll of sheet material is further supported by the first roller (e.g., this limitation appears that it would be met by Wang wherein the sheets of the roll contact first roller 36 and thus are supported by the first roller to at least some extent);
[claim 3] wherein the first roller is chosen from the group consisting of: a smooth roller, an embossing roller, a roller made of hard material, a roller made of steel, a roller 
[claim 4] wherein the counter roller is chosen from the group consisting of: a smooth flat wall, smooth curved wall, a smooth roller, an embossing roller, a roller made of hard material, a roller made of steel, a roller made of a plastic material, a roller made of a flexible material, a roller made of elastomer, and a roller made of rubber;
[claim 10] wherein the dispenser assembly further includes a cover (e.g., 14) coupled to the base, the first roller being connected to the base, the counter roller being associated with the cover (e.g., both rollers are directly connected to the base and both rollers are associated with the cover, for example, by the structure connecting the cover to the base);
[claim 11] wherein the dispenser assembly further includes a cover (e.g., 14) coupled to the base, the first roller and the counter roller being connected to the base (e.g., both rollers are directly connected to the base);
[claim 13] wherein the dispenser assembly further comprises a mechanical brake (e.g., 31, 31 due to the cutting/tearing action described, for example, in paragraph 0032) acting on at least one of the first roller or the counter roller for generating a resistance against the free rotation of the at least one of the first roller or the counter roller;
[claim 17] wherein an axis of the first roller is closer to the roll holding location than is an axis of the counter roller (e.g., as understood, as shown in Fig. 7).


Thus, Wang lacks:
the specific roll support structure including decoupling rollers and a cradle as follows:
[from claim 1] first and second decoupling rollers positioned upstream and spaced from the first roller, the first and second decoupling rollers being rotatably arranged above a horizontal plane extending through the nip at a distance from each other so as to support the roll of sheet material when the roll of sheet material is in the roll holding location in the dispenser assembly, wherein when the roll of sheet material is in the roll holding location in the dispenser assembly the roll of sheet material contacts the first and second decoupling rollers and does not contact the first roller or the counter roller until a portion of the roll of sheet material is unwound from the roll; and
a cradle extending in a direction parallel to the first roller and the counter roller, the cradle being arranged to support the roll of sheet material such that the sheet material can be unwound towards the first roller, wherein the cradle contacts the roll of sheet material at least at two sites after tangential dispensing of the plurality of sheets results in the roll of sheet material having a diameter too small to contact both the first and second decoupling rollers at an end of the dispensing operation;
[claim 5] wherein the cradle has a shape that matches a cylindrical shape;
[claim 6] wherein the cradle is formed as multiple parts;
[claim 7] wherein the cradle has a bottom part positioned below a top part of the first roller.
However, Cardwell discloses such decoupling rollers and a cradle including:
first and second decoupling rollers (e.g., c, c), wherein the roll of sheet material contacts only the first and second decoupling rollers when the roll is full; and
a cradle (e.g., formed by i, i) extending in a direction orthogonal to the direction of unwinding of the roll of sheet material and being as long as at least the roll of sheet material in the direction, the cradle being arranged to support the roll of sheet material and to unwind the sheet material towards the first roller, wherein the cradle contacts the roll of sheet material at least at two sites (e.g., at portions j, j of i, i) after tangential dispensing of the plurality of sheets results in the roll of sheet material having a diameter too small to contact one of the first and second decoupling rollers at an end of the dispensing operation;
wherein the cradle is formed as multiple parts; and
wherein the cradle has a bottom part positioned below a top part of the first roller.
Cardwell teaches that providing such a support for a roller without wedging with the sides of a housing and allowing a roller to right itself while preventing the reel from overrunning itself when suddenly pulled. Additionally, Cardwell teaches that such a roll support configuration is suited to various sizes of reels, simple to make, and cheap. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a roll support structure on the dispenser of Wang to gain the benefits taught by Cardwell.
Further, regarding claim 5, Cardwell lacks the specific shape of the cradle being a shape that matches a cylindrical shape. That is, Cardwell’s cradle includes a flat bottom surface rather than a concave bottom surface. However, one having ordinary skill in the art would readily understand and consider it obvious to provide such a concave surface so that the empty roll rolls to the center of the cradle for easily locating and removing the empty roll.
Regarding claim 12, Wang further lacks magnetic braking as follows:
[claim 12] wherein the dispenser assembly further comprises a magnetic brake that generates a magnetic field acting on at least one of the first roller or the counter roller for generating a resistance against the free rotation of the at least one of the first roller or the counter roller.
However, as previously stated in the prior art rejections as well as the international report, slight constructional changes in the dispenser assembly of claim 1 are suggested which come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance. Consequently, the subject matter of claim 12 stand as an obvious modification to one having ordinary skill in the art.

Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive.
Regarding the second paragraph on page 10 of the subject response directed to the drawing objections, it is respectfully submitted that while support is provided for the 
Regarding applicant’s arguments directed to the prior art rejection under 35 USC 103 over Wang, the prior art rejection has been modified to remove the references to and reliance upon Hicks and WO ‘883 because these references are no longer necessary as is evident from the prior art rejection in the previous Office action as well as that above.
In the second paragraph on page 11 of the subject response, it is respectfully submitted that the combination of the prior art would be configured such that:
(a)	the sheet material is movable through the nip between the first roller and the counter roller (e.g., see Wang, Figs. 4 and 5),
(b)	the first and second decoupling rollers are positioned upstream and spaced from the first roller (e.g., replacing the roll support structure of Wang in Figs. 4 and 5 with that of Cardwell in Fig. 2 would result in such a relationship, particularly since Cardwell teaches that the bottom of roll support structure thereof is disposed at the bottom of the roll dispensing housing or support area),
(c)	the first and second decoupling rollers are rotatably arranged above a horizontal plane extending through the nip (e.g., replacing the roll support structure of 
(d)	the first and second decoupling rollers being rotatably arranged above a horizontal plane extending through the nip at a distance from each other so as to support the roll of sheet material when the roll of sheet material is in the roll holding location in the dispenser assembly (e.g., replacing the roll support structure of Wang in Figs. 4 and 5 with that of Cardwell in Fig. 2 would result in such a relationship, particularly since Cardwell teaches that the bottom of roll support structure thereof is disposed at the bottom of the roll dispensing housing or support area),
(e)	when the roll of sheet material is in the roll holding location in the dispenser assembly the roll of sheet material contacts the first and second decoupling rollers and does not contact the first roller or the counter roller until a portion of the roll of sheet material is unwound from the roll (e.g., this is taught by Cardwell), and
(f)	the first and second decoupling rollers and/or the cradle support the roll of sheet material such that the sheet material can be unwound from either the top or the bottom of the roll of sheet material (e.g., the roll support structure of Cardwell includes all of the roll support structure explicitly and implicitly set forth in the claims, and thus is fully capable of operating in such a manner).
Beginning at the bottom of page 11 continuing to the first paragraph on page 14 of the subject response, applicant describes the benefits of the structure of the claimed invention. While the Examiner appreciates such benefits, it is respectfully submitted that because the prior art teaches all of the structural limitations of the claimed invention, 
In the second paragraph on page 14 of the subject response, applicant states that “{T}he examiner has aggregated four references and has arbitrarily selected features from the references to assemble the claimed elements using hindsight. No sufficient motivation for combining the references has been explained.” The Examiner respectfully disagrees with applicant’s position. First, as stated above in this section, the rejection no longer includes two of the references, and thus the rejection relies upon a base reference and one teaching reference. Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.
Regarding applicant’s argument in the third paragraph on page 14 of the subject response, it is respectfully submitted that the roll support structure of Wang is spaced from the first and counter rollers therein, and thus replacing the roll support structure of Wang with that if Cardwell would still provide such a space between the roll support structure of Wang as modified by Cardwell and the first and counter rollers of Wang.
Regarding applicant’s argument in the fourth paragraph on page 14 of the subject response, it is respectfully submitted that Wang includes the first roller and the counter roller, and when replacing the roll support structure of Wang with that of 
Therefore, for at least the reasons described above, it is respectfully submitted that the prior art rejection(s) must be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
October 6, 2021